Title: From George Washington to David Forman, 10 August 1782
From: Washington, George
To: Forman, David


                  
                     Dear Sir
                     Head Quarters Newburgh Augt 10th 1782
                  
                  The season being now come, when the Frequent arrival of Ships & perhaps Squadrons may be expected on the American Coast; and it being highly necessary that I should be constantly & perfectly informed of the state of the Enemy’s Naval Force in these Seas, and particularly at New York; I must again request you will take upon yourself the management of this very interesting & important business: I am the rather induced to trouble you with this Commission, from the convenience & opportunity afforded by your situation for executing of it successfully, from the specimen you have Formerly given of address, intelligence & discretion in discharging the Functions of it, and especially From the ardent desire I know you are possessed of, to advance the interest of your Country essentially in every possible way, and I take the liberty to add you can never do it more oppertunely or effectually than at the present moment, in the way I have suggested.
                  Without further apology, I will therefore entreat you to make me minutely acquainted with the number, names & rates of all the Armed Vessels now in the harbour of New York, to keep me continually advised of these things, as well as of the arrival or departure of all Ships of War, or other Fleets; together with any other information you shall be able to acquire, respecting embarkations, debarkations, conveys, transports, movements, and in short every thing that can be interesting in a military or naval point of view; at the same time, be so good as to discriminate distinctly whatever intelligence is obtained by occular observation, from what is derived thro’ hearsay, or other channels, & note the degree of credit you think the latter may deserve.
                  You will have the goodness to communicate by express, with the utmost celerity, every thing that comes under the foregoing discription of intelligence, and whatever else you may judge proper; you will be pleased to keep exact accounts of the Persons employed, the time for which they ought to be paid, the necessary expenditures of Money and your other services, which debts shall be faithfully discharged; but as our Allies may be concerned in the payment, I beg leave to recommend perfect correctness in the Accounts, and Oconomy in the expences so far as may consist with the thorough execution of the important business in hand. I am my dear sir Your Most Obedient Servant
                  
                     Go: Washington
                  
               